DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 3-4 are currently under examination. Claims 5-8 and 15-31 are withdrawn from consideration. Claims 1-2 and 9-14 have been cancelled. Claims 3-4 are amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, respect to claims 1 and 3-4 is withdrawn. Among them, claim 1 has been cancelled.
In the light of the amendments, the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Rhers et al. (Organometallics, 2006, 25, 3554-3557), and further evidenced by Weiss et al. (Angew. Chem. Int. Ed. Engl., 1989, 28, 62-64, entirely incorporated by reference #15 through Rhers et al.) with respect to claims 1 and 3 is withdrawn. Among them, claim 1 has been cancelled.
Regarding claim 4, in the light of the amendments, the rejection under 35 U.S.C. 103 as being unpatentable over Rhers et al. is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rhers et al. (Organometallics, 2006, 25, 3554-3557), and further evidenced by Weiss et al. (Angew. Chem. Int. Ed. Engl., 1989, 28, 62-64, entirely incorporated by reference #15 through Rhers et al.).
Regarding claims 3, Rhers et al. teach silica-supported Tungsten alkylidene olefin metathesis catalyst (applicant’s Ziegler Natter catalyst, a transition metal carbene) through the reaction of silica partially dehydroxylated at 700 0C (SiO2-(700)) (applicant’s metal oxide) with tungsten alkylidene olefin metathesis [(≡SiO)W(=CHCMe3)Cl3] of Weiss et al. with a with “one-legged” surface anchored carbene complex A having the structure as shown below (page 3554 of Rhers et al., and Scheme 1 of Weiss et al.):

    PNG
    media_image1.png
    603
    707
    media_image1.png
    Greyscale

As we see above, the Tungsten complex on silica taught by the references Rhers et al. and Weiss et al. corresponds to the instant claimed supported catalyst having the formula (F6) wherein Y=Cl, v=6, R*=H and tert-butyl, M1=W, M2Ox=silica support SiO2-(700).
Regarding claim 4, as discussed above, the silica taught by the references of Rhers et al. and Weiss et al. are partially dehydroxylated at 700 0C which reads on the limitation of at a temperature greater than 600 0C) and have the structure as shown below (Scheme 1 on pages 3554-3556 of Rhers et al.):

    PNG
    media_image2.png
    115
    124
    media_image2.png
    Greyscale

Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 3-4 filed on 08/22/2022 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738